 In the Matter of LEOPOLDADLER COMPANY, EMPLOYERandRETAILCLERKS INTERNATIONALASSOCIATION, LOCAL UNION1604,A. F. L.,PETITIONERCase No. 10-RC-447.-Decided March 09,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.At the hearing the Employer moved to dismiss thepetition on the ground that the Employer is not engaged in commercewithin the meaning of the Act.For reasons hereinafter stated, themotion is denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.'2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act : all salespeople and office employees, including department*Chairman Herzog and Members Reynolds and Gray.1 Leopold Adler Company, a Georgia corporation, operates a departmentstore in Savan-nah, Georgia.The Employerannually purchases merchandisevalued inexcess of$1,000,-000, ofwhich more than 90 percentis purchased outside theState of Georgia.The Em-ployer annually sells merchandisevalued inexcess of$1,350,000, of which approximately1 percentis sold outside the State.We find, contrary to the Employer's contention, thatit is engaged in commerce within the meaningof the Act.Matter ofLouis Pizitz DryGoodsCompany,80 N. L. R. B. 1442;Matter of Parks-Belk DryGoods Company, 77N. L. R. B. 429.82 N. L. R. B., No. 55.482 LEOPOLD ADLERCOMPANY483heads,2 cashiers and bushelmen; but excluding all employees in theleased departments, all warehouse employees, drivers, porters, maids,and supervisors within the meaning of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 45days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byRetail Clerks International Association, Local Union 1604, A. F. L.'The Petitioner contends that 11 persons classified as department heads should beexcluded from the unit as supervisors.The department heads have no authority to hire,discharge,promote, discipline or effectively recommend such action,although they in-struct the employees as to the manner in which customers should be handled, are respon-sible for the arrangement of stock, and fix the lunch hours for their departmentsTherecord reveals that they are actively engaged in making sales and, in fact,are requiredto show a larger sales margin than the other salespeople.We find, contrary to the Peti-tioner's contention,that the department heads are not supervisors within the meaningof the Act.Matter of Pro,,alence Public MarketCo..79 N. L. R. B. 206.